  Case 1:19-cv-19107-NLH Document 10 Filed 07/16/20 Page 1 of 4 PageID: 42



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   COREY MOORE,                           Civ. No. 19-19107 (NLH)

                  Petitioner,             MEMORANDUM OPINION & ORDER

         v.

   THE UNITED STATES OF AMERICA,

                  Respondent.


APPEARANCES:

Corey Moore
70988-050
McKean
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 8000
Bradford, PA 16701

     Petitioner Pro Se

Craig Carpenito, United States Attorney
Diana V. Carrig, Assistant United States Attorney
Office of the US Attorney
US Post Office Building
401 Market Street
4th Floor
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Corey Moore filed a motion to correct,

vacate, or set aside his federal sentence under 28 U.S.C. §

2255, see ECF No. 1; and

     WHEREAS, Petitioner having alleged ineffective assistance
  Case 1:19-cv-19107-NLH Document 10 Filed 07/16/20 Page 2 of 4 PageID: 43



of counsel on the part of his counsel in his underlying criminal

case; and

      WHEREAS, the United States having reviewed Petitioner’s

allegations and determined as a result of that review that it is

necessary to confer with Petitioner’s previous counsel in order

to properly respond to the allegations raised, see ECF No. 9;

and

      WHEREAS, the United States seeks sufficient additional time

to confer with defense counsel, to allow defense counsel to

review and execute any affidavits that must be submitted in

response to the Motion, and for the United States to prepare a

response to Petitioner’s claims, id.; and

      WHEREAS, “a party can waive the attorney client privilege

by asserting claims or defenses that put his or her attorney's

advice in issue in the litigation.        For example, a client may

waive the privilege as to certain communications with a lawyer

by filing a malpractice action against the lawyer.”           Rhone-

Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851, 863 (3d Cir.

1994); and

      WHEREAS, other courts have applied this standard to

ineffective assistance of counsel claims, holding that

petitioners waived the attorney-client privilege as to the

specific claims being raised in their petitions.          See United

States v. Pinson, 584 F.3d 972, 978 (10th Cir. 2009) (“[W]hen a

                                     2
  Case 1:19-cv-19107-NLH Document 10 Filed 07/16/20 Page 3 of 4 PageID: 44



habeas petitioner claims ineffective assistance of counsel, he

impliedly waives attorney-client privilege with respect to

communications with his attorney necessary to prove or disprove

his claim.”); In re Lott, 424 F.3d 446, 453 (6th Cir. 2005)

(“The implied waiver in habeas proceedings [is] the result of a

petitioner's assertion of his own counsel's ineffectiveness.”);

Bittaker v. Woodford, 331 F.3d 715, 716 (9th Cir. 2003) (en

banc) (“It has long been the rule in the federal courts that,

where a habeas petitioner raises a claim of ineffective

assistance of counsel, he waives the attorney-client privilege

as to all communications with his allegedly ineffective

lawyer.”); Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir.

2001) (“By alleging that his attorneys provided ineffective

assistance of counsel in their choice of a defense strategy,

Johnson put at issue-and thereby waived-any privilege that might

apply to the contents of his conversations with those attorneys

to the extent those conversations bore on his attorneys'

strategic choices.”); and

     WHEREAS, the Court finds that by alleging in the Motion

that the Petitioner received ineffective assistance of counsel,

the Petitioner knowingly and voluntarily waived the attorney-

client privilege with regard to each claim of ineffective

assistance of counsel,

     THEREFORE, IT IS on this       16th    day of July, 2020

                                     3
  Case 1:19-cv-19107-NLH Document 10 Filed 07/16/20 Page 4 of 4 PageID: 45



     ORDERED that the Government may interview and confer with

Petitioner’s previous defense attorney regarding the claims of

ineffective assistance of counsel raised in the Motion; and it

is further

     ORDERED that previous defense counsel shall review her file

and provide to the United States all relevant documentation

concerning the claims of ineffective assistance of counsel

raised in the Motion; and it is further

     ORDERED previous defense counsel shall give testimony,

including testimony concerning the claims of ineffective

assistance of counsel raised in the Motion, if the Court orders

a hearing on the Motion; and it is further

     ORDERED that the Respondent shall file an answer to

Petitioner’s Motion by July 31, 2020; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular mail.




                                       s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                     4
